DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 29, 2021 have been entered.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by the Applicant on November 29, 2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 15,17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick (US6601264B1) in view of Kaufman (US20060272114A1).
Regarding claim 1, Hendrick discloses a cleaning device capable to be a cosmetic applicator, comprising: a flattened non-porous base including a first side opposite and separated from a second side (Fig. 6, Front and back side of 16)  with at least one opening through the non-porous base (Fig. 6, 44), wherein the opening traverses between the first and second sides across a thickness of the non-porous base (Fig. 6), wherein the first side is recessed and the second side is recessed (Per the definition of recessed using  https://www.dictionary.com/browse/recessed “ A small hollow or an indented area”; the examiner notes that both first side and second side a small hollow areas which are the holes 42 and 40 shown in Fig. 6); and a porous foam cushioning member is attached on the first and the second sides within the recesses (Fig. 3, foam 14) , and the porous foam cushioning member extends from the first side to the second side through the at least one opening in the non-porous base (Fig, 3). Hendrick does not explicitly disclose the non-porous base has a base perimeter wall that extends around recessed areas of the first side and the second side, and the base perimeter wall is a flocked plastic.
Kaufman teaches a cleaner brush with a non-porous base has a base perimeter wall that extends around recessed areas of the first side and the second side and foam (16) (See annotated Fig. 4 below) so that the long lip segments 38 have a greater height than short lip segments 40 and, therefore, engage a greater area of the bottom portion of sponge 14 to ensure that the latter does not voluntarily move out of engagement with base 12. The inner surface of lip segments 38, 40 has a ledge 50 (FIG. 1 and 4) extending inwards from these segments and configured to press against the opposing surface of sponge 14 (Para.0034).


    PNG
    media_image1.png
    836
    757
    media_image1.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the porous foam cushioning member of Hendrick with the base wall perimeter around the foam as taught by Kaufman so that the long lip segments 38 have a greater height than short lip segments 40 and, therefore, engage a greater area of the bottom portion of sponge 14 to ensure that the latter does not voluntarily move out of engagement with base 12. The inner surface of lip segments 38, 40 has a ledge 50 (FIG. 1 and 4) extending inwards from these segments and configured to press against the opposing surface of sponge 14. 
Kaufman further disclose the base structure including the base walls are made of plastic material (Para. 0034) but does not explicitly disclose perimeter wall is a flocked plastic.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plastic material of the base wall of Hendrick and Kaufman device with another variation of firm plastic such as the flocked plastic material to provide strong structure that improves the durability of the device. The examiner also notes that it is well within the skill of the ordinary artisan to modify the plastic to be a flocked plastic.
Regarding claim 2-3, Hendrick and Kaufman disclose the claimed invention of claim 1. Hendrick discloses the non- porous base and the porous foam cushioning member are made of molded material (Cl 4, line 43-45) but does not explicitly disclose they made from the same polyethylene material.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the non-porous base and the porous foam cushioning member to be molded from the same polyethylene material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this instance, it would be obvious to mold the non-porous base (16) and the foam member (14) of Hendrick from the polyethylene material while molding the foam directly onto non-porous base (16) to reduce the manufacturing cost by using the same material and to prevent any unwanted manufacturing issues related to using different materials from different suppliers. 
Regarding claim 8, Hendrick and Kaufman disclose the claimed invention of claim 1. Kaufman further teaches the porous foam cushioning member (16) covers only a portion of the non-porous base (See annotated Fig. 4 above) such that the non-porous base is exposed for use during application of a cosmetic formulation (The examiner notes that the exterior non-porous base is exposed and capable to apply or remove cosmetic formulation).  
Regarding claim 9, Hendrick and Kaufman disclose the claimed invention of claim 1. Kaufman further teaches the non- porous base (see annotated Fig. 4 above) protrudes through a portion of the porous foam cushioning member (16) (Fig.3, the bottom side 54 of the non-porous base protrudes through a portion of the cushion 16).  
Regarding claim 10, Hendrick and Kaufman disclose the claimed invention of claim 9. Kaufman further teaches the portion of the non-porous base protruding through the porous foam cushioning member is a plurality of bristles (Fig. 4, bristles 52).
Regarding claim 11, Hendrick and Kaufman disclose the claimed invention of claim 1. Hendrick further discloses the porous foam cushioning member (14) covers a majority of the non-porous base (Fig. 3).  
Regarding claim 12, Hendrick and Kaufman disclose the claimed invention of claim 1. Hendrick further discloses at least a portion of the first side or the second side is a made of plastic (Cl. 3 line 53-55), but does not explicitly disclose it’s a flocked plastic.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plastic material of Hendrick and Kaufman device with another variation of firm plastic such as the flocked plastic material to provide strong structure that improves the durability of the device. The examiner also notes that it is well within the skill of the ordinary artisan to modify the plastic to be a flocked plastic.
Regarding claim 13, Hendrick and Kaufman disclose the claimed invention of claim 1. Hendrick further discloses the porous foam cushioning member (absorbent foam material 14) is sized to define a reservoir for retaining a predetermined amount of cosmetic formulation (The examiner note that that absorbent material is a foam material which is capable to retain fluid such as cosmetic material).
Regarding claim 15, Hendrick and Kaufman disclose the claimed invention of claim 1. Hendrick further discloses the at least one recess is sized to define a reservoir for retaining a predetermined amount of cosmetic formulation (Per the definition of recessed using  https://www.dictionary.com/browse/recessed “ A small hollow or an indented area”; the examiner notes that both first side and second side have a small hollow areas which are the holes 42 and 40 shown in Fig. 6 and capable to retain fluid, such as cosmetic material, while the foam around them).
Regarding claim 17, Hendrick and Kaufman discloses the claimed invention of claim 1. Henrick further discloses the porous foam cushioning member is molded into the first recess and the second recess (Cl 4, line 43-45).

Response to Arguments
Applicant’s arguments filed on 11-29-2021 with respect to claims (1-3, 8-13, 15, and 17) have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772